Exhibit 10.15

Cambridge Heart, Inc.

One Oak Park Drive

Bedford, MA 01730

EMPLOYMENT AGREEMENT

Effective as of December 14, 2007

Ali Haghighi-Mood

c/o Cambridge Heart, Inc.

One Oak Park Drive

Bedford, MA 01730

Dear Ali:

You have agreed to serve as President and Chief Executive Officer of Cambridge
Heart, Inc. (the “Company”). This Agreement sets forth the terms of your
employment by the Company effective as of December 14, 2007 (the “Effective
Date”), when the Company’s Board of Directors (the “Board”) elected you (the
“Executive”) as the Company’s President and Chief Executive Officer.

1. CAPACITY AND PERFORMANCE:

(a) The Executive will serve as the Company’s President and Chief Executive
Officer at the pleasure of the Board or until the Executive resigns his
employment with the Company. The Board of Directors will elect the Executive to
serve as a director of the Company until at least the next annual meeting of
stockholders of the Company, and the Executive agrees to serve in such capacity
without further compensation.

(b) Subject to the direction and control of the Board and any committee thereof,
the Executive shall have full discretionary authority during the term of his
employment to control the Company’s day-to-day operations and shall have all
other powers and duties consistent with his position as President and Chief
Executive Officer. The Executive shall perform such other duties and
responsibilities on behalf of the Company as may be designated from time to time
by the Board, provided that such duties shall be reasonably consistent with
those duties assigned to Chief Executive Officers in organizations comparable to
the Company.

(c) During the term of his employment, the Executive shall devote substantially
all of his full business time and his best efforts, business judgment, skill and
knowledge to the advancement of the business and interests of the Company and to
the discharge of his duties and responsibilities hereunder. The Executive shall
comply with all lawful written policies of the Company in effect from time to
time. The Executive shall not engage in any other business activity or serve in
any industry, trade, professional, governmental or academic position during the
term of this Agreement, except as may be expressly approved in advance by the
Board in



--------------------------------------------------------------------------------

writing or to the extent that any such activity or service does not adversely
affect the performance of his duties and responsibilities hereunder.

2. SALARY: The Company shall pay the Executive a base salary at the rate of Two
Hundred Seventy Five Thousand Dollars ($275,000) per annum, payable in
accordance with the payroll practices of the Company for its executives. Such
base salary, as from time to time increased by the Board in its sole discretion,
is hereafter referred to as the “Base Salary.”

3. BONUS: The Executive shall have the opportunity to earn an annual performance
bonus for each of the years ended December 31, 2007 and 2008 in the amount, and
contingent upon the achievement by the Company of the performance criteria, set
forth on Exhibit A hereto. The Executive shall have the opportunity to earn an
annual performance bonus for subsequent years in the amount, and contingent upon
the achievement by the Company or the Executive, as the case may be, of
performance goals to be agreed upon by the Executive and the Board or a
compensation committee thereof. The Company may, from time to time, pay such
other bonus or bonuses to the Executive as the Board or a compensation committee
of the Board, in its sole discretion, deems appropriate. Except as otherwise
provided herein, bonuses shall be paid at such time as bonuses for the
applicable period are regularly paid to senior executives of the Company. In the
event that the Executive’s employment is terminated by the Company without Cause
(as defined hereafter) prior to December 31 of any year after 2008, the
Executive shall be entitled to receive a pro rated amount of the portion of the
performance bonus that is based upon the financial results of the Company, if
any, calculated based upon the Company’s financial results through the end of
the most recent calendar quarter ended prior to the termination of the
Executive’s employment.

4. STOCK OPTIONS:

(a) The Executive shall receive two stock options (the “Stock Options”): (a) a
stock option to purchase Nine Hundred Thousand (900,000) shares of common stock
of the Company, which will be granted under, and shall be subject to the terms
and conditions of, the Company’s 2001 Stock Incentive Plan (the “2001 Plan”) and
(b) a stock option to purchase Four Hundred Fifty Thousand (450,000) shares of
common stock of the Company, which will be granted as a stand-alone award
outside of the Company’s equity incentive plans but will be nevertheless
governed by the terms and conditions of the 2001 Plan as though they were
granted under the 2001 Plan. The Stock Options shall have an exercise price
equal to the closing price for shares of common stock of the Company as reported
on the OTC Bulletin Board on December 11, 2007, the date on which the Board of
Directors awarded the Stock Options subject to the execution of this Agreement
by the Company and the Executive. The Stock Options shall have a term of 10
years, shall become exercisable in three equal annual installments beginning on
the first anniversary of the Effective Date, and shall otherwise contain such
terms and conditions consistent with the terms and conditions of options
regularly granted to senior executives of the Company. The Stock Options shall
become exercisable in full in the event that a Change in Control of the Company
occurs (except with respect to any portion of such stock options that have been
exercised, forfeited or terminated prior to the date of the Change in Control),
provided that all such Stock Options (including the portion accelerated upon a
Change of Control) must be exercised within the time periods set forth in the
applicable stock option agreement and the 2001 Plan.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in the Severance
Agreement dated September 17, 2003 between the Company and the Executive, as
amended by letter agreement dated December 14, 2006, a copy of which is attached
hereto as Appendix A (the “Severance Agreement”) or in the applicable stock
option award agreements, all stock options previously granted to the Executive
that are outstanding as of the date hereof, as more specifically set forth on
Exhibit B attached hereto, are hereby amended to provide (i) that such options
will immediately become exercisable in full in the event that a Change in
Control of the Company occurs (except with respect to any portion of such stock
options that have been exercised, forfeited or terminated prior to the date of
the Change in Control) and (ii) that, notwithstanding the foregoing, all such
stock options (including the portion accelerated upon a Change of Control) must
be exercised within the time periods set forth in the applicable stock option
agreement and the 2001 Plan.

5. VACATIONS: During the term of his employment, the Executive shall be entitled
to four weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. The Executive shall accrue paid vacation leave in accordance
with the same terms applicable to other senior members of management, provided,
however, that up to four weeks of accrued vacation leave that remains unused as
of December 31 of each calendar year ending during the term of the Executive’s
employment shall be carried forward into the immediately subsequent calendar
year, and provided further that in no event shall the vacation carry forward
attributable to any one or more years exceed four weeks.

6. BENEFITS: During the term of his employment and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for employees of the Company generally, except to the extent such
plans are in a category of benefit (including, without limitation, bonus
compensation) otherwise provided to the Executive. Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable Company policies and (iii) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such plan.
The Company may alter, modify, add to or delete its employee benefit plans at
any time as it, in its sole judgment, determines to be appropriate, without
recourse by the Executive.

7. BUSINESS EXPENSES: The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to
reasonable substantiation and documentation as may be specified by the Company
from time to time.

8. TERMINATION AND SEVERANCE:

(a) In the event of the Executive’s death, the Executive’s employment shall
immediately and automatically terminate.

(b) The Company may terminate the Executive’ employment upon notice to the
Executive (a) if Executive is disabled within the meaning of the long-term
disability insurance

 

3



--------------------------------------------------------------------------------

policy applicable to similarly situated employees of the Company or (b) for
“Cause” (as defined in the Severance Agreement). The Executive agrees to submit
to medical examinations to determine whether he is disabled pursuant to
reasonable requests the Company may make from time to time. Upon the giving of
notice of termination of the Executive’s employment hereunder due to the
Executive’s disability or for Cause, the Company shall not have any further
obligation or liability to the Executive, other than for Base Salary earned and
unpaid through the date of termination.

(b) The Company also may terminate the Executive’s employment without Cause upon
notice to the Executive. In the event the Company terminates the Executive’s
employment without Cause, the Executive shall receive the severance benefits to
which the Executive is entitled under Paragraph 1 of the Severance Agreement. In
the event that a Change in Control occurs and the Executive’s employment with
the Company or the successor/acquiror of the Company is terminated without Cause
or by the Executive for Good Reason, in each case within 12 months after a
Change in Control Date, the Executive shall receive the severance benefits to
which the Executive is entitled under Paragraph 3 of the Severance Agreement.

(c) The Executive may terminate his employment with the Company, with or without
cause, upon notice to the Company. Subject to the Company’s right to terminate
the Executive’s employment pursuant to Sections 8(a) and (b), the Executive may
terminate his employment within 30 days following the occurrence of Changed
Circumstances (as defined below) upon written notice to the Company describing
the Changed Circumstances giving rise to the Executive’s termination of
employment. In the event the Executive terminates his employment within 30 days
following the occurrence of Changed Circumstances, the Executive shall be
entitled to receive the severance benefits to which the Executive is entitled
under Paragraph 1 of the Severance Agreement as though his employment had been
terminated by the Company without Cause. “Changed Circumstances” shall mean the
occurrence of one or both of the following events:

(i) a material reduction in the nature or scope of the Executive’s
responsibilities, authority or powers as President and Chief Executive Officer
of the Company, including, without limitation, due to the Board having hired or
appointed another senior executive officer to whom the Executive is requested by
the Board to report or who reports directly to the Board or who is given
responsibilities or authority normally exercised by an executive in the
positions of President and Chief Executive Officer of a Company generally
comparable to the Company, in each case without the Executive’s prior written
consent; and

(ii) any failure by the Company to nominate and recommend to shareholders that
they reelect the Executive to serve as a director of the Company upon the
expiration of his term.

(d) For purposes of this Agreement, the terms “Cause”, “Change in Control”,
“Change in Control Date”, and “Good Reason” shall have the meanings set forth in
the Severance Agreement.

(e) Notwithstanding anything to the contrary contained in this Agreement or the
Severance Agreement, the Executive agrees as follows:

 

4



--------------------------------------------------------------------------------

(i) The Executive’s right to receive severance benefits hereunder and under the
Severance Agreement is conditioned upon (A) the Executive’s prior execution and
delivery to the Company of a general release of any and all claims and causes of
action of the Executive against the Company and its officers and directors,
excepting only (y) the right to any salary and/or reimbursable expenses then
accrued and unpaid under Sections 2 and 7 of this Agreement and (z) rights
arising under applicable law, including, without limitation, rights to extended
health insurance coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as in effect from time to time, and (B) the
Executive’s continued performance of those obligations hereunder that continue
by their express terms after the termination of his employment, including
without limitation those set forth in Sections 9 and 10 of this Agreement.

(ii) Any severance benefits paid to the Executive hereunder or under the
Severance Agreement shall be payable in accordance with the payroll practices of
the Company for its executives generally as in effect from time to time.

(iii) All amounts payable to the Executive under this Agreement and the
Severance Agreement are intended meet the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, to the extent applicable, and this
Agreement and the Severance Agreement shall be interpreted in accordance with
such intent. Without limiting the scope of the immediately preceding sentence,
the severance payments provided for under this Agreement and the Severance
Agreement shall be deferred for six months from the effective date of the
termination of the Executive’s employment if immediately prior to such
termination the Executive is, or in the Company’s sole opinion may be, a
“specified employee” as that term is defined in Section 409A(a)(2)(B)(i) of the
Code (a “Specified Employee”). Notwithstanding the foregoing, subject to the
dollar limit set forth in Treasury Regulation 1.409A-1(b)(9)(iii), to the extent
that the benefit distributions to be made under this Agreement or the Severance
Agreement constitute deferred compensation subject to Code Section 409A payable
on account of separation from service within the meaning of Code
Section 409A(a)(2)(A)(i), and the Executive is a Specified Employee, no amount
payable upon an “involuntary separation from service” within the meaning of
Treasury Regulation 1.409A-1(n), shall be subject to six-month deferral
otherwise required under this Section 8(e)(iii).

(f) Upon termination of the Executive’s employment, all obligations and
provisions of this Agreement shall terminate except with respect to any accrued
and unpaid monetary obligations and except for the provisions of Sections 8
through (and inclusive of) 22 hereof.

9. NON-COMPETITION; NON-SOLICITATON; ASSIGNMENT OF INVENTIONS AND
CONFIDENTIALITY: In view of the unique and valuable services the Executive has
and will render to the Company, the Executive’s knowledge of the customers,
trade secrets, and other proprietary information relating to the business of the
Company and its customers and supplies and similar knowledge regarding the
Company it is expected the Executive has and will obtain, and in consideration
of the compensation to be paid to the Executive and the other covenants of the
Company contained herein, the Executive agrees as follows:

(a) The Executive will not, during the period he is employed by the Company, and
for a period of one year after the Executive ceases to be employed by the
Company, compete

 

5



--------------------------------------------------------------------------------

with, take any action to compete with, or be engaged in the same business as, or
Participate In (as defined below), any other business or organization (which
shall not include a university, hospital or other non-profit organization) which
during the term of the Executive’s employment or for such one-year period
thereafter competes with, takes any action to compete with or is engaged in the
same business as the Company, with respect to any product or service sold, or
activity engaged in, up to the time of such cessation in any geographical area
in which, at the time of such cessation, such product or service is sold or
actively engaged in by the Company; provided, however, that the provisions of
this Section 9(a) will not be deemed breached merely because the Executive owns
less than 1% of the outstanding common stock of a corporation, if, at the time
of its acquisition, such stock is listed on a national securities exchange, is
reported on NASDAQ, or is regularly traded in the over-the-counter market by a
member of a national securities exchange and provided, further, that the
provisions of this Section 9(a) will not be breached if the Executive’s
employment with the Company is terminated because the Company becomes a subject
of a proceeding under the Federal Bankruptcy Code and, subsequent to such
termination, the Executive competes with, engages in the same business as or
Participates In any other business which competes with or is engaged in the same
business as the Company. The term “Participate In” shall mean: “directly or
indirectly, for the Executive’s own benefit or for, with or through any other
person (including my immediate family), firm, or corporation, own, manage,
operate, control, loan money to, or participate in the ownership, management,
operation, or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor, or otherwise with, or
acquiesce in the use of my name in.” Notwithstanding anything to the contrary
contained herein, in the event of the sale of the Company, the non-competition
covenants contained herein shall apply only to that portion of the business of
the acquirer/successor for which the Executive has performed significant
services as of the date of termination of his employment.

(b) The Executive will not, during the period the Executive is employed by the
Company, and for a period of one year after the Executive ceases to be employed
by the Company, directly or indirectly reveal the name of, solicit or interfere
with, or endeavor to entice away from the Company any of its suppliers,
customers, or employees. The Executive will not, during the period the Executive
is employed by the Company, and for a period of one year after the Executive
ceases to be employed by the Company, directly or indirectly, employ any person
who was an employee of the Company within a period of one year after such person
leaves the employ of the Company. Notwithstanding anything to the contrary
contained herein, the restrictions contained in this Section 9(b) shall not
apply to (i) any employee who responds to a public help-wanted solicitation or
(ii) any employee whose employment with the Company is, or former employee whose
employment was, terminated by the Company.

(c) Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries, designs
and processes which the Executive now or hereafter during the period the
Executive is employed by the Company and for three-months thereafter may own,
conceive of, or develop and either relating to the fields in which the Company
may then be engaged or has plans (as demonstrated by the records of the Company)
to be engaged or conceived of or developed utilizing the time, material,
facilities, or information of the Company (“Such Inventions”) shall belong to
the Company; as soon as the Executive owns, conceives of, or develops any Such
Invention, the Executive agrees

 

6



--------------------------------------------------------------------------------

immediately to communicate such fact in writing to the Chief Financial Officer
of the Company, and without further compensation, but at the Company’s expense
(except as noted in clause (i) of this Section 9(c)), forthwith upon the request
of the Company, the Executive shall execute all such assignments and other
documents (including applications for patents, copyrights, trademarks, and
assignments thereof) and take all such other action as the Company may
reasonably request in order (ii) to vest in the Company all the Executive’s
right, title and interest in and to Such Inventions, free and clear of liens,
mortgages, security interests, pledges, charges and encumbrances arising from
the acts of the Executive (“Liens”) (the Executive will take such action, at the
Executive’s expense, as is necessary to remove all such Liens) and (ii), if
patentable or copyrightable, to obtain patents or copyrights (including
extensions and renewals) therefor in any and all countries in such name as the
Company shall determine.

(d) During the course of the Executive’s association with the Company, the
Executive has and will become privy to “confidential information” of the Company
and others. As used in this Section 9(d), “confidential information” shall mean
any information except that information which is generally known by the
Company’s principal competitors or which is generally available to the public,
or later becomes public without the breach of this Section 9(d), and shall
include, without limitation, technical data, designs, software, customer
information, business plans, market data, trade secrets or the like, whether or
not any such document or information is marked “confidential.” The Executive
shall not publish, disclose or make accessible any confidential information of
the Company to any other person, firm or corporation either during or after the
termination of the Executive’s employment with the Company, and the Executive
shall not use any confidential information of the Company except during the
Executive’s employment in the business and for the benefit of the Company, in
each case without prior written permission of the Company. The Executive shall
return physical evidence of such confidential information to the Company prior
to or at the termination of the Executive’s employment with the Company.

(e) For purposes of this Section 9, the Company shall mean the Company and its
operating subsidiaries (if any).

10. LITIGATION AND REGULATORY COOPERATION: During and after the term of the
Executive’s employment with the Company, the Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claim now in
existence or which may be brought in the future against or on behalf of the
Company which relates to any event or occurrence that transpired while the
Executive was employed by the Company; provided, however, that such cooperation
shall not materially and adversely affect the Executive or expose the Executive
to an increased probability of civil or criminal litigation. The Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the term of the Executive’s employment with the Company,
the Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for all out-of-pocket costs and expenses incurred in
connection with the Executive’s

 

7



--------------------------------------------------------------------------------

performance under this Section 10, including, but not limited to, reasonable
attorneys’ fees and costs and shall pay Executive a consulting fee for his time
(in increments of not less than one-half day, rounded up to the nearest half
day) at a rate consistent with that which the Company would be required to pay a
third party for similar services.

11. ENFORCEMENT OF COVENANTS: The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 9 and 10 hereof. The
Executive acknowledges that the covenants contained in Sections 9 and 10 are
reasonably necessary to protect the goodwill of the Company that is its
exclusive property. The Executive further acknowledges and agrees that, were he
to breach any of the covenants contained in Sections 9 and 10 hereof, the damage
may be irreparable. The Executive, therefore, agrees that the Company, in
addition to any other remedies available to it, shall be entitled seek
preliminary and permanent injunctive relief against any breach by the Executive
of any of said covenants, without making a showing that monetary damages would
be inadequate or having to post bond, provided the Company has made a prima
facie showing of such a breach.

12. INVALIDITY: In the event that any provision of this Agreement would be held
to be invalid, prohibited, or unenforceable for any reason (including, but not
limited to, any provision which may be held unenforceable because of the scope,
duration or area of its applicability), this Agreement shall be construed as if
such invalid, prohibited or unenforceable provision had been more narrowly drawn
so as not to be invalid, prohibited or unenforceable (and the court making any
such determination as to any provision shall have the power to modify such
scope, duration or area or all of them, and such provision shall be applicable
in such modified form) and shall not invalidate the remaining provisions of this
Agreement or affect the validity or enforceability of such provisions.

13. CONFLICTING AGREEMENTS: The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use any proprietary information of a third party without such party’s consent.

14. WITHHOLDING: All payments made under this Agreement or the Severance
Agreement shall be reduced by any tax or other amounts required to be withheld
under applicable law.

15. ASSIGNMENT: Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with or merge into any other Person, or transfer
all or substantially all of its properties or assets to any other Person. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.

 

8



--------------------------------------------------------------------------------

16. SEVERABILITY: If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17. WAIVER: No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. NOTICES: Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, to the attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.

19. ENTIRE AGREEMENT: This Agreement, together with the Severance Agreement
constitutes the entire agreement between the parties and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment (including, without
limitation, the Proprietary Information and Inventions Agreement between the
Company and the Executive previously executed by the Executive).

20. AMENDMENT: This Agreement may be amended or modified only by a written
instrument signed by the Executive and an expressly authorized representative of
the Company.

21. HEADINGS: The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. COUNTERPARTS: This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. GOVERNING LAW: This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws principles thereof.

 

9



--------------------------------------------------------------------------------

If the foregoing confirms your understanding of our agreements, please so
indicate by signing in the space provided and returning a signed copy to us.

CAMBRIDGE HEART, INC.

By:  /s/  Robert Khederian                    

        Robert Khederian

        Chairman of the Board

ACCEPTED AND AGREED:

/s/ Ali Haghighi-Mood

Ali Haghighi-Mood

 

10



--------------------------------------------------------------------------------

EXHIBIT A

This Exhibit A is incorporated by reference into Section 3 of the Employment
Agreement, effective as of December 11, 2007, between Cambridge Heart, Inc. (the
“Company”) and Ali Haghighi-Mood (the “Executive”). Any capitalized term used in
this Exhibit and not otherwise defined shall have the meaning assigned to that
term in the Agreement.

In accordance with Section 3 of the Agreement, the Executive shall have the
opportunity to earn an annual performance bonus for each of the years ended
December 31, 2007 and 2008 in the amount, and contingent upon the achievement of
the performance goals, set forth below. As soon as reasonably practicable
following the completion of each of the fiscal years ending December 31, 2007
and 2008, the Board of Directors of the Company or a compensation committee of
the Board shall determine the extent to which the Company achieved the
performance goals for the respective periods set forth below, and, based upon
such determination, shall, in good faith, fix the amount of the Executive’s
bonus for such period.

Except as otherwise provided below, in order to receive an annual performance
bonus, the Executive must continue to be employed by the Company through the end
of the period with respect to which the annual performance bonus has been
earned. The annual performance bonus will be paid to the Executive at such time
as bonuses for the applicable period are regularly paid to senior executives of
the Company; provided, however, in no event will the annual performance bonus be
paid later than March 15 of the first taxable year following the end of the
relevant calendar year in which the amount is no longer subject to a substantial
risk of forfeiture under Section 409A of the Internal Revenue Code of 1986, as
amended.

Bonus for the year ending December 31, 2007

For the fiscal year ending December 31, 2007, the Executive shall be entitled to
receive a bonus equal to the sum of (i) $36,000 and (ii) a potential performance
bonus amount of up to $25,000 earned based upon the sales revenue of the Company
for the three-month period ended December 31, 2007 calculated in the manner set
forth below:

 

2007 Performance Goals

 

Performance Bonus Amount

Sales revenue for the three-month period ending December 31, 2007 of at least
$3.0 million determined in accordance with GAAP   Bonus equal to (a) $10,000
upon the achievement of at least $3.0 million in sales revenue and (b) 3.75% of
sales revenue between $3.0 million and $3.4 million (up to an additional
$15,000)

 

11



--------------------------------------------------------------------------------

Bonus for the year ending December 31, 2008

For the fiscal year ending December 31, 2008, the Executive shall be entitled to
receive a performance bonus, a portion of which will be based upon the sales
revenue of the Company for the year ending December 31, 2008 calculated in the
manner set forth below and a portion of which will be based upon the achievement
by the Company of the other performance goals set forth below:

2008 Performance Goals

Sales Revenue: The Executive shall be entitled to earn a bonus based upon the
Company’s sales revenue for the year ending December 31, 2008, calculated as
follows: (a) $20,000 upon the achievement of at least $16.0 million in sales
revenue and (b) 1.00% of sales revenue above $16.0 million.

Other Performance Goals: The Executive shall be entitled to earn a bonus of up
to $70,000 based upon the achievement of performance goals established by the
Board in consultation with the Executive related to:

  •  

the development of the Company’s technology, including the advancements in the
Company’s patent portfolio and in-licensed technology and other advancements in
the Company’s MTWA technology;

  •  

the Company’s management, including, without limitation, the successful
development and/or recruitment of various management talents and capabilities
needed by the Company as mutually identified from time to time by the Board of
Directors and the Executive on a time table to be mutually agreed upon;

  •  

the Company’s operations, research and development activities and regulatory
matters; and

  •  

the Company’s securing reimbursement from additional private insurers on the
timetable to be mutually agreed upon.

Bonus Payment in the Event of Termination without Cause

Portion of Bonus Based on Sales Revenue

In the event that the Executive’s employment is terminated by the Company
without Cause prior to December 31, 2008, the Executive shall be entitled to
receive a pro rated amount of the portion of the performance bonus that is based
upon the sales revenue of the Company, calculated based upon the Company’s sales
revenue through the end of the most recent calendar quarter ended prior to the
termination of the Executive’s employment. For example, if the Executive’s
employment is terminated without Cause on April 1, 2008 and the Company’s sales
revenue for the three-month period ended March 31, 2008 is $5.0 million, then
the Executive will be entitled to receive a bonus of $15,000 (i.e., 25% of
$60,000, which is the bonus that would be earned based on projected annual sales
revenue of $20.0 million). Or for example, if the Executive’s employment is
terminated by the Company without Cause on October 15, 2008 and the Company’s
sales revenue for the nine-month period ended September 30, 2008 is $18.0

 

12



--------------------------------------------------------------------------------

million, then the Executive will be entitled to receive a bonus of $52,500
(i.e., 75% of $70,000, which is the bonus that would be earned based on
projected annual sales revenue of $24.0 million).

Portion of Bonus Based on Other Performance Goals

In the event that the Company terminates the Executive’s employment without
Cause prior to December 31, 2008, the Board of Directors may determine, in its
sole discretion, whether the Executive should receive any portion of the bonus
that is based upon performance goals other than the Company’s sales revenue (the
“Other Performance Goals”).

In determining whether the Executive or the Company, as the case may be,
achieved the Other Performance Goals set forth above, the Board may consider the
extent to which the goals were achieved within the Board authorized budget plan
for such goals.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Outstanding Stock Options Awarded to Ali Haghighi-Mood

 

  •  

Outstanding stock option to purchase 333,333 shares of common stock granted on
August 15, 2005 at an exercise price of $0.29 per share (stock option originally
covered 500,000 shares of common stock; however the stock option has already
been exercised with respect to 166,667 shares of common stock)

  •  

Outstanding stock option to purchase 700,000 shares of common stock granted on
December 14, 2006 at an exercise price of $3.30 per share

 

14